               Case 5:17-cr-00101-PSG Document 89 Filed 08/13/20 Page 1 of 6 Page ID #:574
                                                        United States District Court
                                                        Central District of California
                                                                   AMENDED                                                cc: Court of Appeals

  UNITED STATES OF AMERICA vs.                                             Docket No.             ED CR 17-101-PSG

  Defendant          WASFI ADEL ABBASSI                                    Social Security No. 6       2    9     7
  akas: Abbassi Wasfi Adel                                                 (Last 4 digits)




                                                                                                                 MONTH       DAY    YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.   09           10       18

  COUNSEL                                                             RTND James McGee, II
                                                                          (Name of Counsel)

     PLEA           ~X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY
   FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses)of:

                    Possession of a Controlled Substances with Intent to Distribute, in violation of Title 21 U.S.C.§
                    841(a)(1),(b)(1)(C), as charged in Count Three of the Indictment.

                    Possession of Controlled Substances with Intent to Distribute, in violation of Title 21 U.S.C.§
                    841(a)(1),(b)(1)(C), as charged in Count Six of the Indictment.

                    Possession of Firearms in Furtherance of a Drug Trafficking Crime,in violation of Title 18 U.S.C.§
                    924(c)(1)(A)(I), as charged in Count Nine of the Indictment.

 JUDGMENT           The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/          contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM             Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER            custody of the Bureau of Prisons to be imprisoned for a term of:



117 months. This term consists of 57 months on each of Counts 3 and 6 ofthe Indictment, to be
served concurrently to each other, and 60 months on Count 9, to be served consecutively.

It is ordered that the defendant shall pay to the United States a special assessment of$300, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate ofnot less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline §SE 1.2(a),all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.

The Court has entered a money judgment of forfeiture against the defendant, which is hereby
incorporated by reference into this judgment and is final.




CR-104(wpd 10/15)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 1
               Case 5:17-cr-00101-PSG Document 89 Filed 08/13/20 Page 2 of 6 Page ID #:575
  USA vs.    Wasfi Adel Abbassi                             Docket No.:   ED CR 17-101-PSG

 The Court recommends that the Bureau ofPrisons conduct a mental health evaluation ofthe defendant
 and provide all necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3
years. This term consists of 3 years on each of Counts 3, 6, and 9, all such terms to run concurrently
under the following terms and conditions:

 1.      The defendant shall comply with the rules and regulations ofthe United States Probation Office,
         General Order OS-02, with the exception of Standard Conditions 5,6, and 14 of that order.
2.       If the probation officer determines that the defendant's prior drug trafficking and firearms
         possession pose a risk to another person (including an organization), the probation officer may
         require the defendant to notify the person about the risks associated with defendant's prior
         drug trafficking and firearms possession,and the defendant shall comply with that instruction. The
         probation officer may contact the person and confirm that the defendant has notified the person
         about the risks.
3.       The defendant shall refrain from any unlawful use ofa controlled substance. The defendant shall
         submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
         thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
4.       The defendant shall participate in an outpatient substance abuse treatment and counseling program
         that includes urinalysis, breath and/or sweat patch testing,as directed by the Probation Officer. The
         defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
         medications during the period of supervision.
5.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
        Court-ordered treatment to the aftercare contractors during the period ofcommunity supervision.
        The defendant shall provide payment and proof of payment as directed by the Probation Officer.
        Ifthe defendant has no ability to pay, no payment shall be required.
6.      During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment.
7.      When not employed or excused by the Probation Officer for schooling, training, or other
        acceptable reasons, the defendant shall perform 20 hours of community service per week as
        directed by the Probation Office.
8.      The defendant shall submit his or her person, property, house, residence, vehicle, papers,
        computers,cell phones,other electronic communications or data storage devices or media,office,
        or other areas under the defendant's control, to a search conducted by a United States Probation
        Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation.
        The defendant shall warn any other occupants that the premises may be subject to searches
        pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable
        time and in a reasonable manner upon reasonable suspicion that the defendant has violated a
        condition of his supervision and that the areas to be searched contain evidence ofthis violation.
9.      The defendant shall cooperate in the collection of a DNA sample from the defendant.


CR-104(wpd 10/15)                   JUDGMENT &PROBATION/COMMITMENT ORDER                                 Page 2
                Case 5:17-cr-00101-PSG Document 89 Filed 08/13/20 Page 3 of 6 Page ID #:576
  USA vs.     Wasfi Adel Abbassi                                             Docket No.:       ED CR 17-101-PSG

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency.
Further redisclosure ofthe Presentence Report by the treatment provider is prohibited withoutthe consent
ofthe sentencing judge.

Based on the Government's motion, all remaining counts are ordered dismissed.

The Court recommends that the defendant be designated to a facility that continues the treatment
prescribed by the medical provider, and be allowed to participate in the Bureau ofPrisons' Residential
Drug Abuse Program (RDAP).

The defendant is advised of the right to appeal.

  In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
  Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
  supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
  supervision for a violation occurring during the supervision period.




                f~3 2v2F~
            Date                                                  Philip S. utie ez, U. S. District Judge

 [t is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




                 ~ 13 't,U2q                                By
            Filed D to                                            Deputy Clerk




CR-104(wpd 10/I S)                            JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 3
                Case 5:17-cr-00101-PSG Document 89 Filed 08/13/20 Page 4 of 6 Page ID #:577
  USA vs.     Wasfi Adel Abbassi                                                   Docket No.:       ED CR 17-101-PSG


  The defendant shall comply with the standard conditions that have been adopted by this court(set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

  1.   The defendant shall not commit another Federal, state or local crime;      0. the defendant shall not associate with any persons engaged in criminal
  2.   the defendant shall not leave the judicial district without the written        activity, and shall not associate with any person convicted ofa felony
       permission ofthe court or probation officer;                                   unless granted permission to do so by the probation officer;
  3.   the defendant shall report to the probation officer as directed by the    l 1. the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete            time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                       contraband observed in plain view by the probation officer;
  4.   the defendant shall answer truthfully all inquiries by the probation      12. the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                  being arrested or questioned by a law enforcement officer;
  5.   the defendant shall support his or her dependents and meet other           3. the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                       or a special agent ofa law enforcement agency without the permission
  6.   the defendant shall work regularly at a lawful occupation unless               of the court;
       excused by the probation officer for schooling, training, or other        14. as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                            parties of risks that may be occasioned by the defendant's criminal
  7.   the defendant shall notify the probation officer at least 10 days prior        record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                      probation officer to make such notifications and to conform the
  8.   the defendant shall refrain from excessive use ofalcohol and shall not         defendant's compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other   15. the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,         to the probation officer within 72 hours;
       except as prescribed by a physician;                                      16. and, for felony cases only: not possess a firearm, destructive device,
  9.   the defendant shall not frequent places where controlled substances            or any other dangerous weapon.
       are illegally sold, used, distributed or administered:




CR-104(wpd 10/I S)                                  JUDGMENT &PROBATION/COMMITMENT ORDER                                                                 Page 4
     ❑        Case
             The      5:17-cr-00101-PSG
                 defendant                        Document
                           will also comply with the             89 conditions
                                                     following special Filed 08/13/20
                                                                               pursuant toPage
                                                                                           General5Order
                                                                                                    of 6 O1-OS
                                                                                                           Page(setID  #:578
                                                                                                                    forth below).


                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
  restitution is paid in full before the fifteenth(15'h)day after the date ofthejudgment pursuant to 18 U.S.C. §3612(fl(1). Payments maybe subject
  to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
  applicable for offenses completed prior to April 24, 1996.

          [fall or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
  balance as directed by the United States Attorney's Office. 18 U.S.C. §3613.

           The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
  residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney ofany material change in the
  defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
  Court may also accept such notification from the government or the victim, and may, on its own motion or that ofa party or the victim, adjust
  the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
  §3563(a)(7).

           Payments shall be applied in the following order:

                    1. Special assessments pursuant to 18 U.S.C. §3013;
                    2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                    3. Fine;
                    4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                    5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer:(1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure; and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment ofall personal expenses. Records ofall other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/15)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                          Page 5
  USA vs.      Case
              Wasfi   5:17-cr-00101-PSG
                    Adel Abbassi                     Document 89 Filed Docket
                                                                       08/13/20
                                                                              No.: Page
                                                                                   ED CR617-101-PSG
                                                                                          of 6 Page ID #:579




                                                                      RETURN

  I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                      to
  Defendant noted on appeal on
  Defendant released on
  Mandate issued on
  Defendant's appeal determined on
  Defendant delivered on                                                                   to
      at
      the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment.

                                                                      United States Marshal




            Date                                                      Deputy Marshal




                                                                  CERTIFICATE

  I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
  legal custody.

                                                                     Clerk, U.S. District Court




            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


        (Signed)
                Defendant                                                           Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104(wpd 10/I S)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                            Page 6
